

 S1086 ENR: Child Care and Development Block Grant Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1086IN THE SENATE OF THE UNITED
		  STATESAN ACTTo reauthorize and improve the Child Care and Development Block Grant Act of 1990, and for
			 other purposes.1.Short titleThis Act may be cited as the Child Care and Development Block Grant Act of 2014.2.Short title and purposesSection 658A of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9801 note) is
			 amended to read as follows:658A.Short title and purposes(a)Short titleThis subchapter may be cited as the Child Care and Development Block Grant Act of 1990.(b)PurposesThe purposes of this subchapter are—(1)to allow each State maximum flexibility in developing child care programs and policies that best
			 suit the needs of children and parents within that State;(2)to promote parental choice to empower working parents to make their own decisions regarding the
			 child care services that best suit their family’s needs;(3)to encourage States to provide consumer education information to help parents make informed choices
			 about child care services and to promote involvement by parents and family
			 members in the development of their children in child care settings;(4)to assist States in delivering high-quality, coordinated early childhood care and education
			 services to maximize parents’ options and support parents trying to
			 achieve independence from public assistance;(5)to assist States in improving the overall quality of child care services and programs by
			 implementing the health, safety, licensing, training, and oversight
			 standards established in this subchapter and in State law (including State
			 regulations);(6)to improve child care and development of participating children; and(7)to increase the number and percentage of low-income children in high-quality child care settings..3.Authorization of appropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended
			 by striking subchapter and all that follows through the period at the end, and inserting subchapter $2,360,000,000 for fiscal year 2015, $2,478,000,000 for fiscal year 2016, $2,539,950,000
			 for fiscal year 2017, $2,603,448,750 for fiscal year 2018, $2,668,534,969
			 for fiscal year 2019, and $2,748,591,018 for fiscal year 2020..4.Lead agency(a)DesignationSection 658D(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b(a)) is
			 amended—(1)by striking chief executive officer and inserting Governor; and(2)by striking designate and all that follows and inserting designate an agency (which may be an appropriate collaborative agency), or establish a joint
			 interagency office, that complies with the requirements of subsection (b)
			 to serve as the lead agency for the State under this subchapter..(b)Collaboration with tribesSection 658D(b)(1) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858b(b)(1)) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period and inserting ; and; and(3)by adding at the end the following:(E)at the option of an Indian tribe or tribal organization in the State, collaborate and coordinate
			 with such Indian tribe or tribal organization in the development of the
			 State plan in a timely manner..5.Application and plan(a)PeriodSection 658E(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(b)) is
			 amended by striking 2-year and inserting 3-year.(b)Policies and proceduresSection 658E(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is
			 amended—(1)in paragraph (1), by inserting or established after designated;(2)in paragraph (2)—(A)in subparagraph (B), by inserting a comma after care of such providers;(B)by striking subparagraphs (D) through (H); and(C)by adding at the end the following:(D)Monitoring and inspection reportsThe plan shall include a certification that the State, not later than 1 year after the State has in
			 effect the policies and practices described in subparagraph (K)(i), will
			 make public by electronic means, in a consumer-friendly and easily
			 accessible format, organized by provider, the results of monitoring and
			 inspection reports, including those due to major substantiated complaints
			 about failure to comply with this subchapter and State child care
			 policies, as well as the number of deaths, serious injuries, and instances
			 of substantiated child abuse that occurred in child care settings each
			 year, for eligible child care providers within the State. The results
			 shall also include information on the date of such an inspection, and,
			 where applicable, information on corrective action taken.(E)Consumer and provider education informationThe plan shall include a certification that the State will collect and disseminate (which
			 dissemination may be done, except as otherwise specified in this
			 subparagraph, through resource and referral organizations or other means
			 as determined by the State) to parents of eligible children, the general
			 public, and, where applicable, providers—(i)information about the availability of the full diversity of child care services that will promote
			 informed child care choices and that concerns—(I)the availability of child care services provided through programs authorized by this subchapter
			 and, if feasible, other child care services and other programs provided in
			 the State for which the family may be eligible, as well as the
			 availability of financial assistance to obtain child care services in the
			 State;(II)if available, information about the quality of providers, as determined by the State, that can be
			 provided through a Quality Rating and Improvement System;(III)information, made available through a State Web site, describing the State process for licensing
			 child care providers, the State processes for conducting background
			 checks, and monitoring and inspections, of child care providers, and the
			 offenses that prevent individuals and entities from serving as child care
			 providers in the State;(IV)other programs for which families that receive child care services for which financial assistance
			 is provided under this subchapter may be eligible, including the program
			 of block grants to States for temporary assistance for needy families
			 established under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.), Head Start and Early Head Start programs carried out under
			 the Head Start Act (42 U.S.C. 9831 et seq.), the program carried out under
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et
			 seq.), the supplemental nutrition assistance program established under the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special
			 supplemental nutrition program for women, infants, and children
			 established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C.
			 1786), the child and adult care food program established under section 17
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766), and
			 the Medicaid and State children's health insurance programs under titles
			 XIX and XXI of the Social Security Act (42 U.S.C. 1396 et seq., 1397aa et
			 seq.);(V)programs carried out under section 619 and part C of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1419, 1431 et seq.);(VI)research and best practices concerning children's development, including social and emotional
			 development, early childhood development, and meaningful parent and family
			 engagement, and physical health and development (particularly healthy
			 eating and physical activity); and(VII)the State policies regarding the social-emotional behavioral health of young children, which may
			 include positive behavioral intervention and support models, and policies
			 on expulsion of preschool-aged children, in early childhood programs
			 receiving assistance under this subchapter; and(ii)information on developmental screenings, including—(I)information on existing (as of the date of submission of the application containing the plan)
			 resources and services the State can deploy, including the coordinated use
			 of the Early and Periodic Screening, Diagnosis, and Treatment program
			 under the Medicaid program carried out under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) and developmental screening services
			 available under section 619 and part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.), in conducting
			 developmental screenings and providing referrals to services, when
			 appropriate, for children who receive assistance under this subchapter;
			 and(II)a description of how a family or eligible child care provider may utilize the resources and
			 services described in subclause (I) to obtain developmental screenings for
			 children who receive assistance under this subchapter who may be at risk
			 for cognitive or other developmental delays, which may include social,
			 emotional, physical, or linguistic delays.(F)Compliance with State licensing requirements(i)In generalThe plan shall include a certification that the State involved has in effect licensing requirements
			 applicable to child care services provided within the State, and provide a
			 detailed description of such requirements and of how such requirements are
			 effectively enforced.(ii)License exemptionIf the State uses funds received under this subchapter to support a child care provider that is
			 exempt from the corresponding licensing requirements described in clause
			 (i), the plan shall include a description stating why such licensing
			 exemption does not endanger the health, safety, or development of children
			 who receive services from child care providers who are exempt from such
			 requirements.(G)Training and professional development requirements(i)In generalThe plan shall describe the training and professional development requirements that are in effect
			 within the State designed to enable child care providers to promote the
			 social, emotional, physical, and cognitive development of children and to
			 improve the knowledge and skills of the child care workforce. Such
			 requirements shall be applicable to child care providers that provide
			 services for which assistance is provided in accordance with this
			 subchapter.(ii)RequirementsThe plan shall provide an assurance that such training and professional development—(I)shall be conducted on an ongoing basis, provide for a progression of professional development
			 (which may include encouraging the pursuit of postsecondary education),
			 reflect current research and best practices relating to the skills
			 necessary for the child care workforce to meet the developmental needs of
			 participating children, and improve the quality of, and stability within,
			 the child care workforce;(II)shall be developed in consultation with the State Advisory Council on Early Childhood Education and
			 Care (designated or established pursuant to section 642B(b)(1)(A)(i) of
			 the Head Start Act (42 U.S.C. 9837b(b)(1)(A)(i))), and may engage training
			 providers in aligning training opportunities with the State’s training
			 framework;(III)incorporates knowledge and application of the State’s early learning and developmental guidelines
			 (where applicable), the State’s health and safety standards, and
			 incorporates social-emotional behavior intervention models, which may
			 include positive behavior intervention and support models;(IV)shall be accessible to providers supported through Indian tribes or tribal organizations that
			 receive assistance under this subchapter; and(V)to the extent practicable, are appropriate for a population of children that includes—(aa)different age groups;(bb)English learners;(cc)children with disabilities; and(dd)Native Americans, including Indians, as the term is defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b)
			 (including Alaska Natives within the meaning of that term), and Native
			 Hawaiians (as defined in section 7207 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7517)).(iii)InformationThe plan shall include the number of hours of training required for eligible providers and
			 caregivers to engage in annually, as determined by the State.(iv)ConstructionThe Secretary shall not require an individual or entity that provides child care services for which
			 assistance is provided in accordance with this subchapter to acquire a
			 credential to provide such services. Nothing in this section shall be
			 construed to prohibit a State from requiring a credential.(H)Child-to-provider ratio standards(i)StandardsThe plan shall describe child care standards for child care services for which assistance is made
			 available in accordance with this subchapter, appropriate to the type of
			 child care setting involved, to provide for the safety and developmental
			 needs of the children served, that address—(I)group size limits for specific age populations, as determined by the State;(II)the appropriate ratio between the number of children and the number of providers, in terms of the
			 age of the children in child care, as determined by the State; and(III)required qualifications for such providers, as determined by the State.(ii)ConstructionThe Secretary may offer guidance to States on child-to-provider ratios described in clause (i)
			 according to setting and age group, but shall not require that the State
			 maintain specific group size limits for specific age populations or
			 child-to-provider ratios for providers who receive assistance in
			 accordance with subchapter.(I)Health and safety requirementsThe plan shall include a certification that there are in effect within the State, under State or
			 local law, requirements designed to protect the health and safety of
			 children that are applicable to child care providers that provide services
			 for which assistance is made available in accordance with this subchapter.
			 Such requirements—(i)shall relate to matters including health and safety topics consisting of—(I)the prevention and control of infectious diseases (including immunization) and the establishment of
			 a grace period that allows homeless children and children in foster care
			 to receive services under this subchapter while their families (including
			 foster families) are taking any necessary action to comply with
			 immunization and other health and safety requirements;(II)prevention of sudden infant death syndrome and use of safe sleeping practices;(III)the administration of medication, consistent with standards for parental consent;(IV)the prevention of and response to emergencies due to food and allergic reactions;(V)building and physical premises safety, including identification of and protection from hazards that
			 can cause bodily injury such as electrical hazards, bodies of water, and
			 vehicular traffic;(VI)prevention of shaken baby syndrome and abusive head trauma;(VII)emergency preparedness and response planning for emergencies resulting from a natural disaster, or
			 a man-caused event (such as violence at a child care facility), within the
			 meaning of those terms under section 602(a)(1) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a(a)(1));(VIII)the handling and storage of hazardous materials and the appropriate disposal of biocontaminants;(IX)for providers that offer transportation, if applicable, appropriate precautions in transporting
			 children;(X)first aid and cardiopulmonary resuscitation; and(XI)minimum health and safety training, to be completed pre-service or during an orientation period in
			 addition to ongoing training, appropriate to the provider setting involved
			 that addresses each of the requirements relating to matters described in
			 subclauses (I) through (X); and(ii)may include requirements relating to nutrition, access to physical activity, or any other subject
			 area determined by the State to be necessary to promote child development
			 or to protect children's health and safety.(J)Compliance with State and local health and safety requirementsThe plan shall include a certification that procedures are in effect to ensure that child care
			 providers within the State, that provide services for which assistance is
			 made available in accordance with this subchapter, comply with all
			 applicable State and local health and safety requirements as described in
			 subparagraph (I).(K)Enforcement of licensing and other regulatory requirements(i)CertificationThe plan shall include a certification that the State, not later than 2 years after the date of
			 enactment of the Child Care and Development Block Grant Act of 2014, shall have in effect policies and practices, applicable to licensing or regulating child care
			 providers that provide services for which assistance is made available in
			 accordance with this subchapter and the facilities of those providers,
			 that—(I)ensure that individuals who are hired as licensing inspectors in the State are qualified to inspect
			 those child care providers and facilities and have received training in
			 related health and safety requirements, and are trained in all aspects of
			 the State’s licensure requirements;(II)require licensing inspectors (or qualified inspectors designated by the lead agency) of those child
			 care providers and facilities to perform inspections, with—(aa)not less than 1 prelicensure inspection, for compliance with health, safety, and fire standards, of
			 each such child care provider and facility in the State; and(bb)not less than annually, an inspection (which shall be unannounced) of each such child care provider
			 and facility in the State for compliance with all child care licensing
			 standards, which shall include an inspection for compliance with health,
			 safety, and fire standards (inspectors may inspect for compliance with all
			 3 standards at the same time);(III)require the ratio of licensing inspectors to such child care providers and facilities in the State
			 to be maintained at a level sufficient to enable the State to conduct
			 inspections of such child care providers and facilities on a timely basis
			 in accordance with Federal, State, and local law; and(IV)require licensing inspectors (or qualified inspectors designated by the lead agency) of child care
			 providers and facilities to perform an annual inspection of each
			 license-exempt provider in the State receiving funds under this subchapter
			 (unless the provider is an eligible child care provider as described in
			 section 658P(6)(B)) for compliance with health, safety, and fire
			 standards, at a time to be determined by the State.(ii)ConstructionThe Secretary may offer guidance to a State, if requested by the State, on a research-based minimum
			 standard regarding ratios described in clause (i)(III) and provide
			 technical assistance to the State on meeting the minimum standard within a
			 reasonable time period, but shall not prescribe a particular ratio.(L)Compliance with child abuse reporting requirementsThe plan shall include a certification that child care providers within the State will comply with
			 the child abuse reporting requirements of section 106(b)(2)(B)(i) of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(i)).(M)Meeting the needs of certain populationsThe plan shall describe how the State will develop and implement strategies (which may include
			 alternative reimbursement rates to child care providers, the provision of
			 direct contracts or grants to community-based organizations, offering
			 child care certificates to parents, or other means determined by the
			 State) to increase the supply and improve the quality of child care
			 services for—(i)children in underserved areas;(ii)infants and toddlers;(iii)children with disabilities, as defined by the State; and(iv)children who receive care during nontraditional hours.(N)Protection for working parents(i)Minimum period(I)12-month periodThe plan shall demonstrate that each child who receives assistance under this subchapter in the
			 State will be considered to meet all eligibility requirements for such
			 assistance and will receive such assistance, for not less than 12 months
			 before the State or designated local entity redetermines the eligibility
			 of the child under this subchapter, regardless of a temporary change in
			 the ongoing status of the child's parent as working or attending a job
			 training or educational program or a change in family income for the
			 child's family, if that family income does not exceed 85 percent of the
			 State median income for a family of the same size.(II)Fluctuations in earningsThe plan shall demonstrate how the State's or designated local entity’s processes for initial
			 determination and redetermination of such eligibility take into account
			 irregular fluctuations in earnings.(ii)Redetermination processThe plan shall describe the procedures and policies that are in place to ensure that working
			 parents (especially parents in families receiving assistance under the
			 program of block grants to States for temporary assistance for needy
			 families under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.)) are not required to unduly disrupt their employment in order
			 to comply with the State's or designated local entity’s requirements for
			 redetermination of eligibility for assistance provided in accordance with
			 this subchapter.(iii)Period before terminationAt the option of the State, the plan shall demonstrate that the State will not terminate assistance
			 provided to carry out this subchapter based on a factor consisting of a
			 parent's loss of work or cessation of attendance at a job training or
			 educational program for which the family was receiving the assistance,
			 without continuing the assistance for a reasonable period of time, of not
			 less than 3 months, after such loss or cessation in order for the parent
			 to engage in a job search and resume work, or resume attendance at a job
			 training or educational program, as soon as possible.(iv)Graduated phaseout of careThe plan shall describe the policies and procedures that are in place to allow for provision of
			 continued assistance to carry out this subchapter, at the beginning of a
			 new eligibility period under clause (i)(I), for children of parents who
			 are working or attending a job training or educational program and whose
			 family income exceeds the State's income limit to initially qualify for
			 such assistance, if the family income for the family involved does not
			 exceed 85 percent of the State median income for a family of the same
			 size.(O)Coordination with other programs(i)In generalThe plan shall describe how the State, in order to expand accessibility and continuity of care, and
			 assist children enrolled in early childhood programs to receive full-day
			 services, will efficiently, and to the extent practicable, coordinate the
			 services supported to carry out this subchapter with programs operating at
			 the Federal, State, and local levels for children in preschool programs,
			 tribal early childhood programs, and other early childhood programs,
			 including those serving infants and toddlers with disabilities, homeless
			 children, and children in foster care.(ii)Optional use of combined fundsIf the State elects to combine funding for the services supported to carry out this subchapter with
			 funding for any program described in clause (i), the plan shall describe
			 how the State will combine the multiple sets of funding and use the
			 combined funding.(iii)Rule of constructionNothing in clause (i) shall be construed to affect the priority of children described in clause (i)
			 to receive full-day prekindergarten or Head Start program services.(P)Public-private partnershipsThe plan shall demonstrate how the State encourages partnerships among State agencies, other public
			 agencies, Indian tribes and tribal organizations, and private entities,
			 including faith-based and community-based organizations, to leverage
			 existing service delivery systems (as of the date of the submission of the
			 application containing the plan) for child care and development services
			 and to increase the supply and quality of child care services for children
			 who are less than 13 years of age, such as by implementing voluntary
			 shared services alliance models.(Q)Priority for low-income populationsThe plan shall describe the process the State proposes to use, with respect to investments made to
			 increase access to programs providing high-quality child care and
			 development services, to give priority for those investments to children
			 of families in areas that have significant concentrations of poverty and
			 unemployment and that do not have such programs.(R)ConsultationThe plan shall include a certification that the State has developed the plan in consultation with
			 the State Advisory Council on Early Childhood Education and Care
			 designated or established pursuant to section 642B(b)(1)(A)(i) of the Head
			 Start Act (42 U.S.C. 9837b(b)(1)(A)(i)).(S)Payment practicesThe plan shall include—(i)a certification that the payment practices of child care providers in the State that serve children
			 who receive assistance under this subchapter reflect generally accepted
			 payment practices of child care providers in the State that serve children
			 who do not receive assistance under this subchapter, so as to provide
			 stability of funding and encourage more child care providers to serve
			 children who receive assistance under this subchapter; and(ii)an assurance that the State will, to the extent practicable, implement enrollment and eligibility
			 policies that support the fixed costs of providing child care services by
			 delinking provider reimbursement rates from an eligible child’s occasional
			 absences due to holidays or unforseen circumstances such as illness.(T)Early learning and developmental guidelines(i)In generalThe plan shall include an assurance that the State will maintain or implement early learning and
			 developmental guidelines (or develop such guidelines if the State does not
			 have such guidelines as of the date of enactment of the Child Care and
			 Development Block Grant Act of 2014) that are appropriate for children
			 from birth to kindergarten entry, describing what such children should
			 know and be able to do, and covering the essential domains of early
			 childhood development for use statewide by child care providers. Such
			 guidelines shall—(I)be research-based, developmentally appropriate, and aligned with entry to kindergarten;(II)be implemented in consultation with the state educational agency and the State Advisory Council on
			 Early Childhood Education and Care (designated or established pursuant to
			 section 642B(b)(I)(A)(i) of the Head Start Act (42 U.S.C.
			 9837b(b)(1)(A)(i)); and(III)be updated as determined by the State.(ii)Prohibition on use of fundsThe plan shall include an assurance that funds received by the State to carry out this subchapter
			 will not be used to develop or implement an assessment for children that—(I)will be the sole basis for a child care provider being determined to be ineligible to participate
			 in the program carried out under this subchapter;(II)will be used as the primary or sole basis to provide a reward or sanction for an individual
			 provider;(III)will be used as the primary or sole method for assessing program effectiveness; or(IV)will be used to deny children eligibility to participate in the program carried out under this
			 subchapter.(iii)ExceptionsNothing in this subchapter shall preclude the State from using a single assessment as determined by
			 the State for children for—(I)supporting learning or improving a classroom environment;(II)targeting professional development to a provider;(III)determining the need for health, mental health, disability, developmental delay, or family support
			 services;(IV)obtaining information for the quality improvement process at the State level; or(V)conducting a program evaluation for the purposes of providing program improvement and parent
			 information.(iv)No federal controlNothing in this section shall be construed to authorize an officer or employee of the Federal
			 Government to—(I)mandate, direct, control, or place conditions (outside of what is required by this subchapter)
			 around adopting a State’s early learning and developmental guidelines
			 developed in accordance with this section;(II)establish any criterion that specifies, defines, prescribes, or places conditions (outside of what
			 is required by this subchapter) on a State adopting standards or measures
			 that a State uses to establish, implement, or improve such guidelines,
			 related accountability systems, or alignment of such guidelines with
			 education standards; or(III)require a State to submit such guidelines for review.(U)Disaster preparedness(i)In generalThe plan shall demonstrate the manner in which the State will address the needs of children in
			 child care services provided through programs authorized under this
			 subchapter, including the need for safe child care, for the period before,
			 during, and after a state of emergency declared by the Governor or a major
			 disaster or emergency (as such terms are defined in section 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122)).(ii)Statewide child care disaster planSuch plan shall include a statewide child care disaster plan for coordination of activities and
			 collaboration, in the event of an emergency or disaster described in
			 clause (i), among the State agency with jurisdiction over human services,
			 the agency with jurisdiction over State emergency planning, the State lead
			 agency, the State agency with jurisdiction over licensing of child care
			 providers, the local resource and referral organizations, the State
			 resource and referral system, and the State Advisory Council on Early
			 Childhood Education and Care as provided for under section 642B(b) of the
			 Head Start Act (42 U.S.C. 9837b(b)).(iii)Disaster plan componentsThe components of the disaster plan, for such an emergency or disaster, shall include—(I)evacuation, relocation, shelter-in-place, and lock-down procedures, and procedures for
			 communication and reunification with families, continuity of operations,
			 and accommodation of infants and toddlers, children with disabilities, and
			 children with chronic medical conditions;(II)guidelines for the continuation of child care services in the period following the emergency or
			 disaster, which may include the provision of emergency and temporary child
			 care services, and temporary operating standards for child care providers
			 during that period; and(III)procedures for staff and volunteer emergency preparedness training and practice drills.(V)Business Technical AssistanceThe plan shall describe how the State will develop and implement strategies to strengthen the
			 business practices of child care providers to expand the supply, and
			 improve the quality of, child care services.;(3)in paragraph (3)—(A)in subparagraph (A), by striking as required under and inserting in accordance with;(B)in subparagraph (B)—(i)by striking The State and inserting the following:(i)In generalThe State;(ii)by striking and any other activity that the State deems appropriate to realize any of the goals specified in
			 paragraphs (2) through (5) of section 658A(b) and inserting activities that improve access to child care services, including the use of procedures to permit
			 enrollment (after an initial eligibility determination) of homeless
			 children while required documentation is obtained, training and technical
			 assistance on identifying and serving homeless children and their
			 families, and specific outreach to homeless families, and any other
			 activity that the State determines to be appropriate to meet the purposes
			 of this subchapter (which may include an activity described in clause
			 (ii)); and(iii)by adding at the end the following:(ii)Report by the assistant secretary for children and families(I)In generalNot later than September 30 of the first full fiscal year after the date of enactment of the Child
			 Care and Development Block Grant Act of 2014, and September 30 of each
			 fiscal year thereafter, the Secretary (acting through the Assistant
			 Secretary for Children and Families of the Department of Health and Human
			 Services) shall prepare a report that contains a determination about
			 whether each State uses amounts provided to such State for the fiscal year
			 involved under this subchapter in accordance with the priority for
			 services described in clause (i).(II)Penalty for noncomplianceFor any fiscal year that the report of the Secretary described in subclause (I) indicates that a
			 State has failed to give priority for services in accordance with clause
			 (i), the Secretary shall—(aa)inform the State that the State has until the date that is 6 months after the Secretary has issued
			 such report to fully comply with clause (i);(bb)provide the State an opportunity to modify the State plan of such State, to make the plan
			 consistent with the requirements of clause (i), and resubmit such State
			 plan to the Secretary not later than the date described in item (aa); and(cc)if the State does not fully comply with clause (i) and item (bb), by the date described in item
			 (aa), withhold 5 percent of the funds that would otherwise be allocated to
			 that State in accordance with this subchapter for the first full fiscal
			 year after that date.(III)Waiver for extraordinary circumstancesNotwithstanding subclause (II) the Secretary may grant a waiver to a State for one year to the
			 penalty applied in subclause (II) if the Secretary determines there are
			 extraordinary circumstances, such as a natural disaster, that prevent the
			 State from complying with clause (i). If the Secretary does grant a waiver
			 to a State under this section, the Secretary shall, within 30 days of
			 granting such waiver, submit a report to the appropriate congressional
			 committees on the circumstances of the waiver including the stated reason
			 from the State on the need for a waiver, the expected impact of the waiver
			 on children served under this program, and any such other relevant
			 information the Secretary deems necessary.(iii)Child care resource and referral system(I)In generalA State may use amounts described in clause (i) to establish or support a system of local or
			 regional child care resource and referral organizations that is
			 coordinated, to the extent determined appropriate by the State, by a
			 statewide public or private nonprofit, community-based or regionally
			 based, lead child care resource and referral organization.(II)Local or regional organizationsThe local or regional child care resource and referral organizations supported as described in
			 subclause (I) shall—(aa)provide parents in the State with consumer education information referred to in paragraph (2)(E)
			 (except as otherwise provided in that paragraph), concerning the full
			 range of child care options (including faith-based and community-based
			 child care providers), analyzed by provider, including child care provided
			 during nontraditional hours and through emergency child care centers, in
			 their political subdivisions or regions;(bb)to the extent practicable, work directly with families who receive assistance under this subchapter
			 to offer the families support and assistance, using information described
			 in item (aa), to make an informed decision about which child care
			 providers they will use, in an effort to ensure that the families are
			 enrolling their children in the most appropriate child care setting to
			 suit their needs and one that is of high quality (as determined by the
			 State);(cc)collect data and provide information on the coordination of services and supports, including
			 services under section 619 and part C of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1431, et seq.), for children with disabilities
			 (as defined in section 602 of such Act (20 U.S.C. 1401));(dd)collect data and provide information on the supply of and demand for child care services in
			 political subdivisions or regions within the State and submit such
			 information to the State;(ee)work to establish partnerships with public agencies and private entities, including faith-based and
			 community-based child care providers, to increase the supply and quality
			 of child care services in the State; and(ff)as appropriate, coordinate their activities with the activities of the State lead agency and local
			 agencies that administer funds made available in accordance with this
			 subchapter.;(C)in subparagraph (D)—(i)by striking 1997 through 2002) and inserting 2015 through 2020; and(ii)by striking other than families described in paragraph (2)(H) and inserting including or in addition to families with children described in clause (i), (ii), (iii), or (iv) of
			 paragraph (2)(M); and(D)by adding at the end the following:(E)Direct servicesFrom amounts provided to a State for a fiscal year to carry out this subchapter, the State shall—(i)reserve the minimum amount required to be reserved under section 658G, and the funds for costs
			 described in subparagraph (C); and(ii)from the remainder, use not less than 70 percent to fund direct services (provided by the State) in
			 accordance with paragraph (2)(A).;(4)by striking paragraph (4) and inserting the following:(4)Payment rates(A)In generalThe State plan shall certify that payment rates for the provision of child care services for which
			 assistance is provided in accordance with this subchapter are sufficient
			 to ensure equal access for eligible children to child care services that
			 are comparable to child care services in the State or substate area
			 involved that are provided to children whose parents are not eligible to
			 receive assistance under this subchapter or to receive child care
			 assistance under any other Federal or State program, and shall provide a
			 summary of the facts relied on by the State to determine that such rates
			 are sufficient to ensure such access.(B)SurveyThe State plan shall—(i)demonstrate that the State has, after consulting with the State Advisory Council on Early Childhood
			 Education and Care designated or established in section 642B(b)(1)(A)(i)
			 of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)(i)), local child care
			 program administrators, local child care resource and referral agencies,
			 and other appropriate entities, developed and conducted (not earlier than
			 2 years before the date of the submission of the application containing
			 the State plan) a statistically valid and reliable survey of the market
			 rates for child care services in the State (that reflects variations in
			 the cost of child care services by geographic area, type of provider, and
			 age of child) or an alternative methodology, such as a cost estimation
			 model, that has been developed by the State lead agency;(ii)demonstrate that the State prepared a detailed report containing the results of the State market
			 rates survey or alternative methodology conducted pursuant to clause (i),
			 and made the results of the survey or alternative methodology widely
			 available (not later than 30 days after the completion of such survey or
			 alternative methodology) through periodic means, including posting the
			 results on the Internet;(iii)describe how the State will set payment rates for child care services, for which assistance is
			 provided in accordance with this subchapter—(I)in accordance with the results of the market rates survey or alternative methodology conducted
			 pursuant to clause (i);(II)taking into consideration the cost of providing higher quality child care services than were
			 provided under this subchapter before the date of enactment of the Child Care and Development Block Grant Act of 2014; and(III)without, to the extent practicable, reducing the number of families in the State receiving such
			 assistance to carry out this subchapter, relative to the number of such
			 families on the date of enactment of that Act; and(iv)describe how the State will provide for timely payment for child care services provided under this
			 subchapter.(C)Construction(i)No private right of actionNothing in this paragraph shall be construed to create a private right of action if the State acted
			 in accordance with this paragraph.(ii)No prohibition of certain different ratesNothing in this subchapter shall be construed to prevent a State from differentiating the payment
			 rates described in subparagraph (B)(iii) on the basis of such factors as—(I)geographic location of child care providers (such as location in an urban or rural area);(II)the age or particular needs of children (such as the needs of children with disabilities and
			 children served by child protective services);(III)whether the providers provide child care services during weekend and other nontraditional hours; or(IV)the State’s determination that such differentiated payment rates may enable a parent to choose
			 high-quality child care that best fits the parent’s needs.; and(5)in paragraph (5), by inserting (that is not a barrier to families receiving assistance under this subchapter) after cost sharing.(c)Technical amendmentSection 658F(b)(2) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858d(b)(2)) is amended by striking section 658E(c)(2)(F) and inserting section 658E(c)(2)(I).6.Activities to improve the quality of child careSection 658G of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended
			 to read as follows:658G.Activities to improve the quality of child care(a)Reservation(1)Reservation for activities relating to the quality of child care servicesA State that receives funds to carry out this subchapter for a fiscal year referred to in paragraph
			 (2) shall reserve and use a portion of such funds, in accordance with
			 paragraph (2), for activities provided directly, or through grants or
			 contracts with local child care resource and referral organizations or
			 other appropriate entities, that are designed to improve the quality of
			 child care services and increase parental options for, and access to,
			 high-quality child care, and is in alignment with a Statewide assessment
			 of the State’s needs to carry out such services and care, provided in
			 accordance with this subchapter.(2)Amount of reservationsSuch State shall reserve and use—(A)to carry out the activities described in paragraph (1), not less than—(i)7 percent of the funds described in paragraph (1), for the first and second full fiscal years after
			 the date of enactment of the Child Care and Development Block Grant Act of
			 2014;(ii)8 percent of such funds for the third and fourth full fiscal years after the date of enactment; and(iii)9 percent of such funds for the fifth and each succeeding full fiscal year after the date of
			 enactment; and(B)in addition to the funds reserved under subparagraph (A), 3 percent of the funds described in
			 paragraph (1) received not later than the second full fiscal year after
			 the date of enactment and received for each succeeding full fiscal year,
			 to carry out the activities described in paragraph (1) and subsection
			 (b)(4), as such activities relate to the quality of care for infants and
			 toddlers.(3)State reservation amountNothing in this subsection shall preclude the State from reserving a larger percentage of funds to
			 carry out the activities described in paragraph (1) and subsection (b).(b)ActivitiesFunds reserved under subsection (a) shall be used to carry out no fewer than one of the following
			 activities that will improve the quality of child care services provided
			 in the State:(1)Supporting the training and professional development of the child care workforce through activities
			 such as those included under section 658E(c)(2)(G), in addition to—(A)offering training and professional development opportunities for child care providers that relate
			 to the use of scientifically-based, developmentally-appropriate and
			 age-appropriate strategies to promote the social, emotional, physical, and
			 cognitive development of children, including those related to nutrition
			 and physical activity, and offering specialized training for child care
			 providers caring for those populations prioritized in section
			 658E(c)(2)(Q), and children with disabilities;(B)incorporating the effective use of data to guide program improvement;(C)including effective behavior management strategies and training, including positive behavior
			 interventions and support models, that promote positive social and
			 emotional development and reduce challenging behaviors, including reducing
			 expulsions of preschool-aged children for such behaviors;(E)providing training and outreach on engaging parents and families in culturally and linguistically
			 appropriate ways to expand their knowledge, skills, and capacity to become
			 meaningful partners in supporting their children’s positive development;(F)providing training corresponding to the nutritional and physical activity needs of children to
			 promote healthy development;(G)providing training or professional development for child care providers regarding the early
			 neurological development of children; and(H)connecting child care staff members of child care providers with available Federal and State
			 financial aid, or other resources, that would assist child care staff
			 members in pursuing relevant postsecondary training.(2)Improving upon the development or implementation of the early learning and developmental guidelines
			 described in section 658E(c)(2)(T) by providing technical assistance to
			 eligible child care providers that enhances the cognitive, physical,
			 social and emotional development, including early childhood development,
			 of participating preschool and school-aged children and supports their
			 overall well-being.(3)Developing, implementing, or enhancing a tiered quality rating system for child care providers and
			 services, which may—(A)support and assess the quality of child care providers in the State;(B)build on State licensing standards and other State regulatory standards for such providers;(C)be designed to improve the quality of different types of child care providers and services;(D)describe the safety of child care facilities;(E)build the capacity of State early childhood programs and communities to promote parents’ and
			 families’ understanding of the State’s early childhood system and the
			 ratings of the programs in which the child is enrolled;(F)provide, to the maximum extent practicable, financial incentives and other supports designed to
			 expand the full diversity of child care options and help child care
			 providers improve the quality of services; and(G)accommodate a variety of distinctive approaches to early childhood education and care, including
			 but not limited to, those practiced in faith-based settings,
			 community-based settings, child-centered settings, or similar settings
			 that offer a distinctive approach to early childhood development.(4)Improving the supply and quality of child care programs and services for infants and toddlers
			 through activities, which may include—(A)establishing or expanding high-quality community or neighborhood-based family and child development
			 centers, which may serve as resources to child care providers in order to
			 improve the quality of early childhood services provided to infants and
			 toddlers from low-income families and to help eligible child care
			 providers improve their capacity to offer high-quality, age-appropriate
			 care to infants and toddlers from low-income families;(B)establishing or expanding the operation of community or neighborhood-based family child care
			 networks;(C)promoting and expanding child care providers’ ability to provide developmentally appropriate
			 services for infants and toddlers through training and professional
			 development; coaching and technical assistance on this age group’s unique
			 needs from statewide networks of qualified infant-toddler specialists; and
			 improved coordination with early intervention specialists who provide
			 services for infants and toddlers with disabilities under part C of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.);(D)if applicable, developing infant and toddler components within the State’s quality rating system
			 described in paragraph (3) for child care providers for infants and
			 toddlers, or the development of infant and toddler components in a State’s
			 child care licensing regulations or early learning and development
			 guidelines;(E)improving the ability of parents to access transparent and easy to understand consumer information
			 about high-quality infant and toddler care; and(F)carrying out other activities determined by the State to improve the quality of infant and toddler
			 care provided in the State, and for which there is evidence that the
			 activities will lead to improved infant and toddler health and safety,
			 infant and toddler cognitive and physical development, or infant and
			 toddler well-being, including providing health and safety training
			 (including training in safe sleep practices, first aid, and
			 cardiopulmonary resuscitation) for providers and caregivers.(5)Establishing or expanding a statewide system of child care resource and referral services.(6)Facilitating compliance with State requirements for inspection, monitoring, training, and health
			 and safety, and with State licensing standards.(7)Evaluating and assessing the quality and effectiveness of child care programs and services offered
			 in the State, including evaluating how such programs positively impact
			 children.(8)Supporting child care providers in the voluntary pursuit of accreditation by a national accrediting
			 body with demonstrated, valid, and reliable program standards of high
			 quality.(9)Supporting State or local efforts to develop or adopt high-quality program standards relating to
			 health, mental health, nutrition, physical activity, and physical
			 development.(10)Carrying out other activities determined by the State to improve the quality of child care services
			 provided in the State, and for which measurement of outcomes relating to
			 improved provider preparedness, child safety, child well-being, or entry
			 to kindergarten is possible.(c)CertificationBeginning with fiscal year 2016, at the beginning of each fiscal year, the State shall annually
			 submit to the Secretary a certification containing an assurance that the
			 State was in compliance with subsection (a) during the preceding fiscal
			 year and a description of how the State used funds received under this
			 subchapter to comply with subsection (a) during that preceding fiscal
			 year.(d)Reporting RequirementsEach State receiving funds under this subchapter shall prepare and submit an annual report to the
			 Secretary, which shall include information about—(1)the amount of funds that are reserved under subsection (a);(2)the activities carried out under this section; and(3)the measures that the State will use to evaluate the State's progress in improving the quality of
			 child care programs and services in the State.(e)Technical assistanceThe Secretary shall offer technical assistance, in accordance with section 658I(a)(3), which may
			 include technical assistance through the use of grants or cooperative
			 agreements, to States for the activities described in subsection (b) at
			 the request of the State.(f)ConstructionNothing in this section shall be construed as providing the Secretary the authority to regulate,
			 direct, dictate, or place conditions (outside of what is required by this
			 subchapter) on a State adopting specific State child care quality
			 activities or progress in implementing those activities.. 7.Criminal background checksThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is amended by
			 inserting after section 658G the following:658H.Criminal background checks(a)In generalA State that receives funds to carry out this subchapter shall have in effect—(1)requirements, policies, and procedures to require and conduct criminal background checks for child
			 care staff members (including prospective child care staff members) of
			 child care providers described in subsection (c)(1); and(2)licensing, regulation, and registration requirements, as applicable, that prohibit the employment
			 of child care staff members as described in subsection (c).(b)RequirementsA criminal background check for a child care staff member under subsection (a) shall include—(1)a search of the State criminal and sex offender registry or repository in the State where the child
			 care staff member resides, and each State where such staff member resided
			 during the preceding 5 years;(2)a search of State-based child abuse and neglect registries and databases in the State where the
			 child care staff member resides, and each State where such staff member
			 resided during the preceding 5 years;(3)a search of the National Crime Information Center;(4)a Federal Bureau of Investigation fingerprint check using the Integrated Automated Fingerprint
			 Identification System; and(5)a search of the National Sex Offender Registry established under the Adam Walsh Child Protection
			 and Safety Act of 2006 (42 U.S.C. 16901 et seq.).(c)Prohibitions(1)Child care staff membersA child care staff member shall be ineligible for employment by a child care provider that is
			 receiving assistance under this subchapter if such individual—(A)refuses to consent to the criminal background check described in subsection (b);(B)knowingly makes a materially false statement in connection with such criminal background check;(C)is registered, or is required to be registered, on a State sex offender registry or repository or
			 the National Sex Offender Registry established under the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); or(D)has been convicted of a felony consisting of—(i)murder, as described in section 1111 of title 18, United States Code;(ii)child abuse or neglect;(iii)a crime against children, including child pornography;(iv)spousal abuse;(v)a crime involving rape or sexual assault;(vi)kidnapping;(vii)arson;(viii)physical assault or battery; or(ix)subject to subsection (e)(4), a drug-related offense committed during the preceding 5 years; or(E)has been convicted of a violent misdemeanor committed as an adult against a child, including the
			 following crimes: child abuse, child endangerment, sexual assault, or of a
			 misdemeanor involving child pornography.(2)Child care providersA child care provider described in subsection (i)(1) shall be ineligible for assistance provided in
			 accordance with this subchapter if the provider employs a staff member who
			 is ineligible for employment under paragraph (1).(d)Submission of requests for background checks(1)In generalA child care provider covered by subsection (c) shall submit a request, to the appropriate State
			 agency designated by a State, for a criminal background check described in
			 subsection (b), for each child care staff member (including prospective
			 child care staff members) of the provider.(2)Staff membersSubject to paragraph (4), in the case of an individual who became a child care staff member before
			 the date of enactment of the Child Care and Development Block Grant Act of
			 2014, the provider shall submit such a request—(A)prior to the last day described in subsection (j)(1); and(B)not less often than once during each 5-year period following the first submission date under this
			 paragraph for that staff member.(3)Prospective staff membersSubject to paragraph (4), in the case of an individual who is a prospective child care staff member
			 on or after that date of enactment, the provider shall submit such a
			 request—(A)prior to the date the individual becomes a child care staff member of the provider; and(B)not less than once during each 5-year period following the first submission date under this
			 paragraph for that staff member.(4)Background check for another child care providerA child care provider shall not be required to submit a request under paragraph (2) or (3) for a
			 child care staff member if—(A)the staff member received a background check described in subsection (b)—(i)within 5 years before the latest date on which such a submission may be made; and(ii)while employed by or seeking employment by another child care provider within the State;(B)the State provided to the first provider a qualifying background check result, consistent with this
			 subchapter, for the staff member; and(C)the staff member is employed by a child care provider within the State, or has been separated from
			 employment from a child care provider within the State for a period of not
			 more than 180 consecutive days.(e)Background check results and appeals(1)Background check resultsThe State shall carry out the request of a child care provider for a criminal background check as
			 expeditiously as possible, but not to exceed 45 days after the date on
			 which such request was submitted, and shall provide the results of the
			 criminal background check to such provider and to the current or
			 prospective staff member.(2)Privacy(A)In GeneralThe State shall provide the results of the criminal background check to the provider in a statement
			 that indicates whether a child care staff member (including a prospective
			 child care staff member) is eligible or ineligible for employment
			 described in subsection (c), without revealing any disqualifying crime or
			 other related information regarding the individual.(B)Ineligible staff memberIf the child care staff member is ineligible for such employment due to the background check, the
			 State will, when providing the results of the background check, include
			 information related to each disqualifying crime, in a report to the staff
			 member or prospective staff member.(C)Public release of resultsNo State shall publicly release or share the results of individual background checks, except States
			 may release aggregated data by crime as listed under subsection (c)(1)(D)
			 from background check results, as long as such data is not personally
			 identifiable information.(3)Appeals(A)In GeneralThe State shall provide for a process by which a child care staff member (including a prospective
			 child care staff member) may appeal the results of a criminal background
			 check conducted under this section to challenge the accuracy or
			 completeness of the information contained in such member’s criminal
			 background report.(B)Appeals processThe State shall ensure that—(i)each child care staff member shall be given notice of the opportunity to appeal;(ii)a child care staff member will receive instructions about how to complete the appeals process if
			 the child care staff member wishes to challenge the accuracy or
			 completeness of the information contained in such member's criminal
			 background report; and(iii)the appeals process is completed in a timely manner for each child care staff member.(4)ReviewThe State may allow for a review process through which the State may determine that a child care
			 staff member (including a prospective child care staff member)
			 disqualified for a crime specified in subsection (c)(1)(D)(ix) is eligible
			 for employment described in subsection (c)(1), notwithstanding subsection
			 (c). The review process shall be consistent with title VII of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e et seq.).(5)No private right of actionNothing in this section shall be construed to create a private right of action if a provider has
			 acted in accordance with this section.(f)Fees for background checksFees that a State may charge for the costs of processing applications and administering a criminal
			 background check as required by this section shall not exceed the actual
			 costs to the State for the processing and administration.(g)TransparencyThe State must ensure that the policies and procedures under section 658H are published on the Web
			 site (or otherwise publicly available venue in the absence of a Web site)
			 of the State and the Web sites of local lead agencies.(h)Construction(1)Disqualification for other crimesNothing in this section shall be construed to prevent a State from disqualifying individuals as
			 child care staff members based on their conviction for crimes not
			 specifically listed in this section that bear upon the fitness of an
			 individual to provide care for and have responsibility for the safety and
			 well-being of children.(2)Rights and RemediesNothing in this section shall be construed to alter or otherwise affect the rights and remedies
			 provided for child care staff members residing in a State that
			 disqualifies individuals as child care staff members for crimes not
			 specifically provided for under this section.(i)DefinitionsIn this section—(1)the term child care provider means a center-based child care provider, a family child care provider, or another provider of
			 child care services for compensation and on a regular basis that—(A)is not an individual who is related to all children for whom child care services are provided; and(B)is licensed, regulated, or registered under State law or receives assistance provided under this
			 subchapter; and(2)the term child care staff member means an individual (other than an individual who is related to all children for whom child care
			 services are provided)—(A)who is employed by a child care provider for compensation; or(B)whose activities involve the care or supervision of children for a child care provider or
			 unsupervised access to children who are cared for or supervised by a child
			 care provider.(j)Effective date(1)In generalA State that receives funds under this subchapter shall meet the requirements of this section for
			 the provision of criminal background checks for child care staff members
			 described in subsection (d)(1) not later than the last day of the second
			 full fiscal year after the date of enactment of the Child Care and
			 Development Block Grant Act of 2014.(2)ExtensionThe Secretary may grant a State an extension of time, of not more than 1 fiscal year, to meet the
			 requirements of this section if the State demonstrates a good faith effort
			 to comply with the requirements of this section.(3)Penalty for noncomplianceExcept as provided in paragraphs (1) and (2), for any fiscal year that a State fails to comply
			 substantially with the requirements of this section, the Secretary shall
			 withhold 5 percent of the funds that would otherwise be allocated to that
			 State in accordance with this subchapter for the following fiscal year..8.Reports and information(a)AdministrationSection 658I(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858g(a)) is
			 amended—(1)in paragraph (2)—(A)by inserting a comma after publish; and(B)by striking and at the end;(2)by striking paragraph (3) and inserting the following:(3)provide technical assistance, such as business technical assistance, as described in section
			 658E(c)(2)(V), to States (which may include providing assistance on a
			 reimbursable basis) which shall be provided by qualified experts on
			 practices grounded in scientifically valid research, where appropriate, to
			 carry out this subchapter;; and(3)by adding at the end the following:(4)disseminate, for voluntary informational purposes, information on practices that scientifically
			 valid research indicates are most successful in improving the quality of
			 programs that receive assistance with this subchapter; and(5)after consultation with the heads of any other Federal agencies involved, issue guidance and
			 disseminate information on best practices regarding the use of funding
			 combined by States as described in section 658E(c)(2)(O)(ii), consistent
			 with laws other than this subchapter..(b)Request For ReliefSection 658I of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858g), as
			 amended by subsection (a), is further amended by adding at the end of the
			 following:(c)Request for Relief(1)In generalThe Secretary may waive for a period of not more than three years any provision under this
			 subchapter or sanctions imposed upon a State in accordance with subsection
			 (b)(2) upon the State’s request for such a waiver if the Secretary finds
			 that—(A)the request describes one or more conflicting or duplicative requirements preventing the effective
			 delivery of child care services to justify a waiver, extraordinary
			 circumstances, such as natural disaster or financial crisis, or an
			 extended period of time for a State legislature to enact legislation to
			 implement the provisions of this subchapter;(B)such circumstances included in the request prevent the State from complying with any statutory or
			 regulatory requirements of this subchapter;(C)the waiver will, by itself, contribute to or enhance the State’s ability to carry out the purposes
			 of this subchapter; and,(D)the waiver will not contribute to inconsistency with the objectives of this law.(2)ContentsSuch request shall be provided to the Secretary in writing and will—(A)detail each sanction or provision within this subchapter that the State seeks relief from;(B)describe how a waiver from that sanction or provision of this subchapter will, by itself, improve
			 delivery of child care services for children in the State; and(C)certify that the health, safety, and well-being of children served through assistance received
			 under this subchapter will not be compromised as a result of the waiver.(3)ApprovalWithin 90 days after the receipt of a State’s request under this subsection, the Secretary shall
			 inform the State of approval or disapproval of the request. If the plan is
			 disapproved, the Secretary shall, at this time, inform the State, the
			 Committee on Education and the Workforce of the House of Representatives,
			 and the Committee on Health, Education, Labor, and Pensions of the Senate
			 of the reasons for the disapproval and give the State the opportunity to
			 amend the request. In the case of approval, the Secretary shall, within 30
			 days of granting such waiver, notify and submit a report to the Committee
			 on Education and the Workforce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate on the
			 circumstances of the waiver including each specific sanction or provision
			 waived, the reason as given by the State of the need for a waiver, and the
			 expected impact of the waiver on children served under this program.(4)External conditionsThe Secretary shall not require or impose any new or additional requirements in exchange for
			 receipt of a waiver if such requirements are not specified in this
			 subchapter.(5)DurationThe Secretary may approve a request under this subsection for a period not to exceed three years,
			 unless a renewal is granted under paragraph (7).(6)TerminationThe Secretary shall terminate approval of a request for a waiver authorized under this subsection
			 if the Secretary determines, after notice and opportunity for a hearing,
			 that the performance of a State granted relief under this subsection has
			 been inadequate, or if such relief is no longer necessary to achieve its
			 original purposes.(7)RenewalThe Secretary may approve or disapprove a request from a State for renewal of an existing waiver
			 under this subchapter for a period no longer than one year. A State
			 seeking to renew their waiver approval must inform the Secretary of this
			 intent no later than 30 days prior to the expiration date of the waiver.
			 The State shall re-certify in its extension request the provisions in
			 paragraph (2) of this subchapter, and shall also explain the need for
			 additional time of relief from such sanction(s) or provisions approved
			 under this law as provided in this subchapter.(8)RestrictionsNothing in this subchapter shall be construed as providing the Secretary the authority to permit
			 States to alter the eligibility requirements for eligible children,
			 including work requirements, job training, or educational program
			 participation, that apply to the parents of eligible children under this
			 subchapter. Nothing in this subsection shall be construed to allow the
			 Secretary to waive anything related to his or her authority under this
			 subchapter..(c)ReportsSection 658K(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858i(a)) is
			 amended—(1)in paragraph (1)(B)—(A)in clause (ix), by striking and at the end;(B)in clause (x), by striking the semicolon at the end and inserting ; and; and(C)by adding at the end the following:(xi)whether the children receiving assistance under this subchapter are homeless children;; and(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking December 31, 1997 and all that follows through thereafter, and inserting 1 year after the date of the enactment of the Child Care and Development Block Grant Act of 2014,
			 and annually thereafter,;(B)in subparagraph (A), by striking section 658P(5) and inserting section 658P(6);(C)in subparagraph (E) by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(F) the number of child fatalities occurring among children while in the care and facility of child
			 care providers receiving assistance under this subchapter, listed by type
			 of child care provider and indicating whether the providers (excluding
			 child care providers described in section 658P(6)(B)) are licensed or
			 license-exempt..(d)Report by SecretarySection 658L of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858j) is
			 amended—(1)by striking the section heading and inserting the following:658L.Reports, hotline, and Web site;(2)by striking Not later and inserting the following:(a)Report by SecretaryNot later;(3)by striking 1998 and inserting 2016;(4)by striking to the Committee and all that follows through of the Senate and inserting to the Committee on Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate;(5)by inserting after States. the following:Such report shall contain a determination around whether each State that uses amounts provided
			 under this subchapter has complied with the priority for services
			 described in sections 658E(c)(2)(Q) and 658E(c)(3)(B).; and(6)by adding at the end the following:(b)National toll-Free hotline and Web site(1)In generalThe Secretary shall operate, directly or through the use of grants or contracts, a national
			 toll-free hotline and Web site, to—(A)develop and disseminate publicly available child care consumer education information for parents
			 and help parents access safe and quality child care services in their
			 community, with a range of price options, that best suits their family’s
			 needs; and(B)to allow persons to report (anonymously if desired) suspected child abuse or neglect, or violations
			 of health and safety requirements, by an eligible child care provider that
			 receives assistance under this subchapter or a member of the provider’s
			 staff.(2)RequirementsThe Secretary shall ensure that the hotline and Web site meet the following requirements:(A)Referral to local child care providersThe Web site shall be hosted by childcare.gov. The Web site shall enable a child care consumer to enter a zip code and obtain a referral to
			 local child care providers described in subparagraph (B) within a
			 specified search radius.(B)InformationThe Web site shall provide to consumers, directly or through linkages to State databases, at a
			 minimum—(i)a localized list of all eligible child care providers, differentiating between licensed and
			 license-exempt providers;(ii)any provider-specific information from a Quality Rating and Improvement System or information about
			 other quality indicators, to the extent the information is publicly
			 available and to the extent practicable;(iii)any other provider-specific information about compliance with licensing, and health and safety
			 requirements to the extent the information is publicly available and to
			 the extent practicable;(iv)referrals to local resource and referral organizations from which consumers can find more
			 information about child care providers; and(v)State information about child care subsidy programs and other financial supports available to
			 families.(C)Nationwide capacityThe Web site and hotline shall have the capacity to help families in every State and community in
			 the Nation.(D)Information at all hoursThe Web site shall provide, to parents and families, access to information about child care
			 services 24 hours a day.(E)Services in different languagesThe Web site and hotline shall ensure the widest possible access to services for families who speak
			 languages other than English.(F)High-quality consumer education and referralThe Web site and hotline shall ensure that families have access to easy-to-understand child care
			 consumer education and referral services.(3)ProhibitionNothing in this subsection shall be construed to allow the Secretary to compel States to provide
			 additional data and information that is currently (as of the date of
			 enactment of the Child Care and Development Block Grant Act of 2014) not publicly available, or is not required by this subchapter, unless such additional data are
			 related to the purposes and scope of this subchapter, and are subject to a
			 notice and comment period of no less than 90 days..(e)Protection of informationSection 658K(a)(1) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858i(a)(1)) is amended by adding at the end the following:(E)ProhibitionReports submitted to the Secretary under subparagraph (C) shall not contain personally identifiable
			 information..9.Reservation for toll-free hotline and Web site; payments to benefit Indian children; technical
			 assistance and evaluationSection 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) is
			 amended—(1)in subsection (a)—(A)in paragraph (2)—(i)by striking The Secretary and inserting the following:(A)In generalThe Secretary;(ii)by striking 1 percent, and not more than 2 percent, and inserting 2 percent; and(iii)by adding at the end the following:(B)LimitationsNotwithstanding subparagraph (A), the Secretary shall only reserve an amount that is greater than 2
			 percent of the amount appropriated under section 658B, for payments
			 described in subparagraph (A), for a fiscal year (referred to in this
			 subparagraph as the reservation year) if —(i)the amount appropriated under section 658B for the reservation year is greater than the amount
			 appropriated under section 658B for fiscal year 2014; and(ii)the Secretary ensures that the amount allotted to States under subsection (b) for the reservation
			 year is not less than the amount allotted to States under subsection (b)
			 for fiscal year 2014.; and(B)by adding at the end the following:(3)National toll-free hotline and Web siteThe Secretary shall reserve up to $1,500,000 of the amount appropriated under this subchapter for
			 each fiscal year for the operation of a national toll-free hotline and Web
			 site, under section 658L(b).(4)Technical assistanceThe Secretary shall reserve up to ½ of 1 percent of the amount appropriated under this subchapter for each fiscal year to support
			 technical assistance and dissemination activities under paragraphs (3) and
			 (4) of section 658I(a).(5)Research, demonstration, and EvaluationThe Secretary may reserve ½ of 1 percent of the amount appropriated under this subchapter for each fiscal year to conduct
			 research and demonstration activities, as well as periodic external,
			 independent evaluations of the impact of the program described by this
			 subchapter on increasing access to child care services and improving the
			 safety and quality of child care services, using scientifically valid
			 research methodologies, and to disseminate the key findings of those
			 evaluations widely and on a timely basis.; and(2)in subsection (c)—(A)in paragraph (2), by adding at the end the following:(D)Licensing and standardsIn lieu of any licensing and regulatory requirements applicable under State or local law, the
			 Secretary, in consultation with Indian tribes and tribal organizations,
			 shall develop minimum child care standards that shall be applicable to
			 Indian tribes and tribal organizations receiving assistance under this
			 subchapter. Such standards shall appropriately reflect Indian tribe and
			 tribal organization needs and available resources, and shall include
			 standards requiring a publicly available application, health and safety
			 standards, and standards requiring a reservation of funds for activities
			 to improve the quality of child care services provided to Indian children.; and(B)in paragraph (6), by striking subparagraph (C) and inserting the following:(C)Limitation(i)In generalExcept as provided in clause (ii), the Secretary may not permit an Indian tribe or tribal
			 organization to use amounts provided under this subsection for
			 construction or renovation if the use will result in a decrease in the
			 level of child care services provided by the Indian tribe or tribal
			 organization as compared to the level of child care services provided by
			 the Indian tribe or tribal organization in the fiscal year preceding the
			 year for which the determination under subparagraph (B) is being made.(ii)WaiverThe Secretary shall waive the limitation described in clause (i) if—(I)the Secretary determines that the decrease in the level of child care services provided by the
			 Indian tribe or tribal organization is temporary; and(II)the Indian tribe or tribal organization submits to the Secretary a plan that demonstrates that
			 after the date on which the construction or renovation is completed—(aa)the level of child care services will increase; or(bb)the quality of child care services will improve..10.DefinitionsSection 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) is
			 amended—(1)by striking paragraph (4) and inserting the following:(3)Child with a disabilityThe term child with a disability means—(A)a child with a disability, as defined in section 602 of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1401);(B)a child who is eligible for early intervention services under part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1431 et seq.);(C)a child who is less than 13 years of age and who is eligible for services under section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794); and(D)a child with a disability, as defined by the State involved.(4)Eligible childThe term eligible child means an individual—(A)who is less than 13 years of age;(B)whose family income does not exceed 85 percent of the State median income for a family of the same
			 size, and whose family assets do not exceed $1,000,000 (as certified by a
			 member of such family); and(C)who—(i)resides with a parent or parents who are working or attending a job training or educational
			 program; or(ii)is receiving, or needs to receive, protective services and resides with a parent or parents not
			 described in clause (i).;(2)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively;(3)by inserting after paragraph (4), the following:(5)English learnerThe term English learner means an individual who is limited English proficient, as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) or section
			 637 of the Head Start Act (42 U.S.C. 9832).;(4)in paragraph (6)(A), as redesignated by paragraph (2)—(A)in clause (i), by striking section 658E(c)(2)(E) and inserting section 658E(c)(2)(F); and(B)in clause (ii), by striking section 658E(c)(2)(F) and inserting section 658E(c)(2)(I);(5)in paragraph (9), as redesignated by paragraph (2), by striking designated and all that follows and inserting designated or established under section 658D(a).;(6)in paragraph (10), as redesignated by paragraph (2), by inserting , foster parent, after guardian;(7)by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively; and(8)by inserting after paragraph (10), as redesignated by paragraph (2), the following:(11)Scientifically valid researchThe term scientifically valid research includes applied research, basic research, and field-initiated research, for which the rationale,
			 design, and interpretation are soundly developed in accordance with
			 principles of scientific research..11.Parental rights and responsibilitiesSection 658Q of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858o) is
			 amended—(1)by inserting before Nothing the following:(a)In general; and(2)by adding at the end the following:(b)Parental rights To use child care certificatesNothing in this subchapter shall be construed in a manner—(1)to favor or promote the use of grants and contracts for the receipt of child care services under
			 this subchapter over the use of child care certificates; or(2)to disfavor or discourage the use of such certificates for the purchase of child care services,
			 including those services provided by private or nonprofit entities, such
			 as faith-based providers..12.Studies on waiting lists(a)StudyThe Comptroller General of the United States shall conduct studies to determine, for each State,
			 the number of families that—(1)are eligible to receive assistance under the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858 et seq.);(2)have applied for the assistance, identified by the type of assistance requested; and(3)have been placed on a waiting list for the assistance.(b)ReportThe Comptroller General shall prepare a report containing the results of each study and shall
			 submit the report to the Committee on Health, Education, Labor and
			 Pensions of the Senate, and the Committee on Education and the Workforce
			 of the House of Representatives—(1)not later than 2 years after the date of enactment of this Act; and(2)every 2 years thereafter.(c)DefinitionIn this section, the term State has the meaning given the term in section 658P of the Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858n).13.Review of Federal early learning and care programs(a)In generalThe Secretary of Health and Human Services, in conjunction with the Secretary of Education, shall
			 conduct an interdepartmental review of all early learning and care
			 programs for children less than 6 years of age in order to—(1)develop a plan for the elimination of overlapping programs, as identified by the Government
			 Accountability Office’s 2012 annual report (GAO–12–342SP); and(2)make recommendations to Congress for streamlining all such programs.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, in consultation with the Secretary of Education and the heads of
			 all Federal agencies that administer Federal early learning and care
			 programs, shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and the Workforce of
			 the House of Representatives, a detailed report that outlines the
			 efficiencies that can be achieved by, as well as specific recommendations
			 for, eliminating overlap and fragmentation among all Federal early
			 learning and care programs.Speaker of the House of RepresentativesVice President of the United States and President of the Senate